 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                 ***
 7   THOMAS BENSON and LYNN BENSON,                     Case No. 2:19-cv-00727-RFB-BNW
 8                      Plaintiffs,                                         ORDER
 9           v.
10   MIKELLE CIERI; NEVADA
     DEPARTMENT OF FAMILY SERVICES;
11   and CANDACE SAIP in her individual
     capacity;
12
                       Defendants.
13
14          I.      INTRODUCTION
15          Before the Court are Plaintiffs Thomas Benson and Lynn Benson’s application for leave to
16   proceed in forma pauperis and two motions for preliminary injunctions. ECF Nos. 1, 5, 6. For the
17   following reasons, the Court denies all motions and applications.
18
19          II.     PROCEDURAL BACKGROUND
20           Plaintiffs sued Defendants and moved for leave to proceed in forma pauperis on April 29,
21   2019. ECF Nos. 1, 1-1. Plaintiffs now move for a preliminary injunction, filing two separate
22   motions for the same relief. ECF Nos. 5, 6.
23
24          III.    FACTUAL BACKGROUND
25          Plaintiffs allege that the Nevada Department of Family Services took custody of Plaintiffs’
26   minor child in July 2017 after Plaintiff Thomas Benson was arrested in his home, leaving the minor
27   child with two other adults at the home. The Family Division of the Eighth Judicial District Court
28
 1   of Nevada held a hearing in October 2018. At the hearing, Plaintiffs challenged whether the court
 2   had jurisdiction. The court, however, found that it had jurisdiction and considered the placement
 3   of the minor child.
 4
 5          IV.     LEGAL STANDARD
 6                  a. Screening Standard
 7          Federal courts must conduct a preliminary screening in any case in which a prisoner seeks
 8   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.
 9   § 1915A(a). In its review, the Court must identify any cognizable claims and dismiss any claims
10   that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek
11   monetary relief from a defendant who is immune from such relief. See 28 U.S.C.
12   § 1915A(b)(1),(2). Pro se pleadings, however, must be liberally construed. Balistreri v. Pacifica
13   Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). To state a claim under 42 U.S.C. § 1983, a
14   plaintiff must allege two essential elements: (1) the violation of a right secured by the Constitution
15   or laws of the United States, and (2) that the alleged violation was committed by a person acting
16   under color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
17          In addition to the screening requirements under § 1915A, pursuant to the Prison Litigation
18   Reform Act (PLRA), a federal court must dismiss a prisoner’s claim if “the allegation of poverty
19   is untrue” or if the action “is frivolous or malicious, fails to state a claim on which relief may be
20   granted, or seeks monetary relief against a defendant who is immune from such relief.” 28 U.S.C.
21   § 1915(e)(2). Dismissal of a complaint for failure to state a claim upon which relief can be granted
22   is provided for in Federal Rule of Civil Procedure 12(b)(6), and the Court applies the same standard
23   under § 1915 when reviewing the adequacy of a complaint or an amended complaint. When a
24   court dismisses a complaint under § 1915(e), the plaintiff should be given leave to amend the
25   complaint with directions as to curing its deficiencies, unless it is clear from the face of the
26   complaint that the deficiencies could not be cured by amendment. See Cato v. United States, 70
27   F.3d 1103, 1106 (9th Cir. 1995).
28   ///



                                                     -2-
 1           Review under Rule 12(b)(6) is essentially a ruling on a question of law. See Chappel v.
 2   Lab. Corp. of America, 232 F.3d 719, 723 (9th Cir. 2000). Dismissal for failure to state a claim is
 3   proper only if it is clear that the plaintiff cannot prove any set of facts in support of the claim that
 4   would entitle him or her to relief. See Morley v. Walker, 175 F.3d 756, 759 (9th Cir. 1999). In
 5   making this determination, the Court takes as true all allegations of material fact stated in the
 6   complaint, and the Court construes them in the light most favorable to the plaintiff. See Warshaw
 7   v. Xoma Corp., 74 F.3d 955, 957 (9th Cir. 1996). Allegations of a pro se complainant are held to
 8   less stringent standards than formal pleadings drafted by lawyers. While the standard under Rule
 9   12(b)(6) does not require detailed factual allegations, a plaintiff must provide more than mere
10   labels and conclusions. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A formulaic
11   recitation of the elements of a cause of action is insufficient. Id.
12           Additionally, a reviewing court should “begin by identifying pleadings [allegations] that,
13   because they are no more than mere conclusions, are not entitled to the assumption of truth.”
14   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). “While legal conclusions can provide the framework
15   of a complaint, they must be supported with factual allegations.” Id. “When there are well-pleaded
16   factual allegations, a court should assume their veracity and then determine whether they plausibly
17   give rise to an entitlement to relief.” Id. “Determining whether a complaint states a plausible
18   claim for relief . . . [is] a context-specific task that requires the reviewing court to draw on its
19   judicial experience and common sense.” Id.
20           Finally, all or part of a complaint filed by a prisoner may therefore be dismissed sua sponte
21   if the prisoner’s claims lack an arguable basis either in law or in fact. This includes claims based
22   on legal conclusions that are untenable (e.g., claims against defendants who are immune from suit
23   or claims of infringement of a legal interest which clearly does not exist), as well as claims based
24   on fanciful factual allegations (e.g., fantastic or delusional scenarios). Neitzke v. Williams, 490
25   U.S. 319, 327 – 28 (1989); see also McKeever v. Block, 932 F.2d 795, 798 (9th Cir. 1991).
26                   b. Preliminary Injunction
27           A preliminary injunction is “an extraordinary remedy that may only be awarded upon a
28   clear showing that the plaintiff is entitled to such relief.” Winter v. Natural Res. Def. Council,



                                                      -3-
 1   Inc., 555 U.S. 7, 22 (2008). To obtain a preliminary injunction, a plaintiff must establish four
 2   elements: “(1) a likelihood of success on the merits, (2) that the plaintiff will likely suffer
 3   irreparable harm in the absence of preliminary relief, (3) that the balance of equities tips in its
 4   favor, and (4) that the public interest favors an injunction.” Wells Fargo & Co. v. ABD Ins. & Fin.
 5   Servs., Inc., 758 F.3d 1069, 1071 (9th Cir. 2014), as amended (Mar. 11, 2014) (citing Winter, 555
 6   U.S. 7, 20 (2008)). A preliminary injunction may also issue under the “serious questions” test.
 7   Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1134 (9th Cir. 2011) (affirming the
 8   continued viability of this doctrine post-Winter). According to this test, a plaintiff can obtain a
 9   preliminary injunction by demonstrating “that serious questions going to the merits were raised
10   and the balance of hardships tips sharply in the plaintiff’s favor,” in addition to the other Winter
11   elements. Id. at 1134–35 (citation omitted).
12
13           V.      DISCUSSION
14           As a preliminary matter, Plaintiffs have failed to comply with 28 U.S.C. § 1915(a)(2) and
15   with Local Rule LSR 1-2, which requires any application to proceed in forma pauperis to include
16   an inmate account statement and a financial certificate. Further, the complaint is signed only by
17   Plaintiff Thomas Benson, but alleges to be on behalf of both plaintiffs. Pursuant to Rule 11 of the
18   Federal Rules of Civil Procedure, the Court strikes the complaint in its entirety as to any claims
19   alleged only by Plaintiff Lynn Benson. Fed. R. Civ. P. 11(a) (“Every pleading . . . must be signed
20   . . . by a party personally if the party is unrepresented . . .[t]he court must strike any unsigned paper
21   unless the omission is promptly corrected.”).
22           Plaintiffs seek to enjoin a family court proceeding before the Nevada state court, arguing
23   the family court lacks jurisdiction. Plaintiffs allege the following constitutional violations:
24           First, Plaintiffs allege a Sixth Amendment violation of Plaintiff Lynn Benson’s right to
25   counsel due to the family court hearing master’s refusal to allow a non-attorney to represent Lynn
26   Benson at a hearing on October 3, 2018. Plaintiffs also allege a Sixth Amendment violation of
27   Plaintiff Lynn Benson’s right to a jury trial and a First Amendment violation against Defendant
28   Mikelle Cieri for accusing Plaintiff Lynn Benson of “threats and harassment” to Plaintiffs’ minor



                                                       -4-
 1   child “by using scripture and the fear of God.” Plaintiffs also allege a loss of consortium claim
 2   against Defendants because Plaintiff Lynn Benson may only speak with the minor child once a
 3   week. Plaintiffs further allege that Defendant Cieri’s refusal to send the minor child to stay with
 4   relatives in the Philippines violates “[Plaintiff’s] right to be secure in her property—[minor child]-
 5   and in violation of international law.” Plaintiffs further allege that they have experienced denial of
 6   their parental liberties, which the Court construes to be a substantive due process claim. Plaintiffs
 7   also allege as part of their substantive due process claim that Defendant Candace Saip has brought
 8   fraud upon the Court because she has not proved that the family court has jurisdiction.
 9          a. Sixth Amendment Right to Counsel
10          The Court strikes this claim as it is made only on behalf of Plaintiff Lynn Benson, who has
11   not signed the complaint pursuant to Rule 11. The Court also notes that there is no Sixth
12   Amendment right to counsel in family court proceedings in which a party’s liberty is not at stake.
13   Lassiter v. Dep’t Soc. Serv., of Durham Cty., N.C., 452 U.S. 18, 25 (1981).
14          b. Sixth Amendment Right to Jury Trial
15          The Court strikes this claim as it is made only on behalf of Plaintiff Lynn Benson, who has
16   not signed the complaint pursuant to Rule 11. The Court also notes that neither the United States
17   Constitution nor the Nevada Constitution guarantee a right to a jury trial in termination of parental
18   rights proceedings. In re Parental Rights as to M.F., 371 P.3d 995, 997 –1000 (Nev. 2016).
19          c. First Amendment Violation
20          The Court strikes this claim as it is made only on behalf of Plaintiff Lynn Benson, who has
21   not signed the complaint pursuant to Rule 11.
22          d. Loss of Consortium
23          The Court strikes this claim as it is made only on behalf of Plaintiff Lynn Benson, who has
24   not signed the complaint pursuant to Rule 11.
25          e. Substantive Due Process
26          Finally the Court addresses Plaintiffs’ substantive due process rights claim. Parents have a
27   substantial due process liberty interest in the “companionship, care, custody and management” of
28   their children. Brittain v. Hansen, 451 F.3d 982, 992 (9th Cir. 2006) (internal citations omitted).



                                                     -5-
 1   To allege a substantive due process claim, a party must allege facts showing that an officer acting
 2   under color of law acted in some way to “shock the conscience.” Id. at 991.
 3          Plaintiffs allege that Defendants violated their liberty interests in access to their child by
 4   failing to prove that the state court had jurisdiction over the family court proceeding and by
 5   refusing to allow their minor child to stay with relatives in the Philippines. The Court dismisses
 6   this claim because Plaintiffs have not alleged that this conduct shocked the conscience, or that it
 7   was “intended to injure in some way unjustifiable by any government interest.” Id. (citing Cty. of
 8   Sacramento v. Lewis, 523 U.S. 833, 849 (1998)).
 9          Because the Court has dismissed all claims in this case, all of Plaintiff’s motions are denied.
10          VI.     CONCLUSION
11          IT IS ORDERED that Plaintiffs’ Motion/Application for Leave to Proceed in Forma
12   Pauperis is DENIED.
13          IT IS FURTHER ORDERED that Plaintiffs’ Motions for Injunction (ECF Nos. 5 and 6)
14   are DENIED
15           IT IS FURTHER ORDERED this matter is dismissed without prejudice.
16          The Clerk of the Court is instructed to close the case.
17
18          DATED: October 4, 2019.
19
                                                           __________________________________
20                                                         RICHARD F. BOULWARE, II
21                                                         UNITED STATES DISTRICT JUDGE

22
23
24
25
26
27
28



                                                     -6-
